Citation Nr: 0334508	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  03-08 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
trauma, including organic mental disorder and dementia.  

2.  Entitlement to service connection for residuals of a 
dental trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

REMAND

The veteran had active service from March 1964 to February 
1966.  

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

Initially, it should be noted that service connection for the 
two disabilities at issue was denied by the RO in March 1997.  
A notice of disagreement was received in September 1997, and 
a statement of the case was promulgated in January 1998.  
Additional correspondence received subsequent to the issuance 
of the SOC included statements from the veteran and his 
representative to the effect that he was not in agreement 
with the denial of his claims and that he wished to continue 
with the appeal.  (See January 20, 1998 letter).  Although 
the statements were not on a VA Form 9, the information 
contained therein satisfied the criteria for a substantive 
appeal under 38 C.F.R. § 20.202, and is accepted by the Board 
as a timely perfected appeal.  

Inasmuch as the Board concludes that the claims have been in 
appellate status since the original rating decision in March 
1997, additional development must be undertaken to ensure 
that the veteran has been afforded all due process.  In 
particular, the veteran's claim of entitlement to service 
connection for residuals of dental trauma must be 
readjudicated on a de novo basis.  

Additionally, at his personal hearing in May 2003, the 
veteran testified that he participated in a prisoner of war 
(POW) training exercise in service, during which he was 
beaten; he stated that he was kicked in the head and, as a 
result, he sustained a broken tooth.  He noted that he was 
treated at Ft. Shafter, Hawaii, where a dentist repaired his 
tooth and stitched the cut beneath his lower lip.  The 
veteran also reported suffering from headaches during the 
remainder of his period of active duty as a result of his 
beating.  The veteran also testified that, following his 
discharge from service, he was physically attacked and 
robbed; during that incident, he was hit in the head and jaw.  
The veteran indicated that he received ongoing treatment for 
his inservice injuries while working for the New York Transit 
Authority from 1974 through 1989.  He was diagnosed with a 
psychiatric disorder.  The veteran also identified a possible 
witness to his claimed inservice injuries.  However, no 
attempt has been made to assist him in obtaining this 
information.  38 C.F.R. § 3.159.  

In addition, a review of the evidence of record discloses 
that the veteran is in receipt of Social Security 
Administration (SSA) disability benefits.  The record 
contains VA Form 21-0515-1, Eligibility Verification Report, 
dated in March 1996, which indicates that the veteran was 
receiving monthly disability benefits.  Neither a copy of the 
decision granting Social Security disability benefits to the 
veteran, nor the medical records used in rendering that 
determination are of record.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, where VA has notice that the veteran is receiving 
disability benefits from SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998); and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, the Court 
recently concluded, in the case of Tetro v. Gober, 14 Vet. 
App. 110 (2000), that VA has the duty to request information 
and pertinent records from other federal agencies, when on 
notice that such information exists.  This would include a 
decision from the SSA.  See Tetro v. Gober, supra.  
Accordingly, the veteran's SSA records must be obtained in 
connection with his service-connection claim.  

Moreover, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claims, and to 
ensure full compliance with due process notice requirements, 
the case is hereby REMANDED to the RO for the following 
actions: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his claimed head 
and dental injuries since his discharge 
from service.  Of particular interest are 
all medical records from the Transit 
Authority in Brooklyn, NY, and any 
additional records showing treatment 
immediately after service or in close 
proximity thereto.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  If the RO cannot obtain any of 
the medical records indicated by the 
veteran, it should follow the proper 
procedures under the VCAA.  The veteran 
and his representative should also be 
informed of the negative results.  38 
C.F.R. § 3.159.  

3.  The veteran should be advised that he 
may submit buddy statements from any 
witnesses or fellow servicemen who were 
present during the claimed POW training 
exercise.  Any statements submitted 
should include the individuals full name 
and address and a detailed description of 
the claimed events.  

4.  The RO should request the SSA to 
furnish a copy of the administrative 
decision granting the veteran disability 
benefits and continuing such benefits, as 
well as any supporting documentation, to 
include all medical examination reports 
and treatment records.  All records 
obtained should be associated with the 
veteran's claims file.  

5.  The RO must review the claims folder 
to ensure that all of the requested 
development has been completed.  If not, 
corrective action must be taken.  
38 C.F.R. § 4.2 (2002); see also Stegall 
v. West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims on appeal remains adverse to 
the veteran, in any way, he and his 
representative should be furnished an 
SSOC and given time to respond.  

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  




		
	Suzie S. Gaston
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


